DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on December 4, 2019.  It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0159766 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because it misuses the term “magnetic resonance”.  Wireless power transfer that uses “resonance” involves the use of both an inductor and capacitor.  No capacitor is disclosed.  The Applicants’ disclosed manner of wireless power transfer is entirely inductive (not resonant). 
The Applicants are requested to review the entire specification (including the title and abstract) to correct the instances of “resonance” with a more appropriate term.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because the use of “magnetic resonance manner” is not correct, as discussed above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke (US 2008/0087412) in view of Qiu (US 2018/0219405).
With respect to claim 1, Hanke discloses an industrial system (fig 7; par 105-120, namely 115), comprising:
sa pneumatic cylinder (111) having a shaft (118) and a body (113) to reciprocate the shaft; 
a solenoid valve (121) suppling and exhausting air to/from the body of the pneumatic cylinder; 
a position sensor (136/1 and/or 136/2) installed in the body of the pneumatic cylinder, 10detecting a position of the shaft, and receiving power from a rechargeable battery (139 and/or the battery within 132; see par 118); and 
a controller (132; par 111) controlling an operation of the solenoid valve based on an input value to the position sensor. 
Hanke discloses a pneumatic cylinder with position sensors and a controller to operate the solenoid valve.  Hanke discloses two batteries to power the controller, which includes its sensors, but does not expressly disclose using wireless power transfer to recharge the battery.
Qiu discloses a wireless charging system (fig 1, 3; par 19-29), comprising: 
a controller (12) that includes a wireless charging transmitter to wirelessly 15supply charging energy in a magnetic resonance manner (via coil 36), and 
a sensor (10; par 21) that includes a wireless charging receiver to receive the charging energy (via coil 14) and charge a battery (18) with the charging energy in a magnetic resonance manner.  
Qiu discloses that it is known to use wireless power to recharge a sensor battery.  When combined, Hanke’s industrial sensor (a pneumatic position sensor) would receive power in the manner taught by Qiu.
Hanke and Qiu are analogous because they are from the same field of endeavor, namely sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hanke to have its wired sensor receive power wirelessly, as taught by Qiu.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Wired and wirelessly powered sensors are both known in the art and the skilled artisan would have been motivated to change one for the other. 
As discussed above, the term “magnetic resonance manner” does not appear to be correct.  The specification and dependent claims (namely claim 4) recite that power is transferred wirelessly using a coil.  A coil is an inductive component and does not, without a capacitor, create resonance.  .As Qiu discloses using coils (36, 14) to generate/receive the wireless field, Qiu is interpreted as disclosing the “magnetic resonance manner” as claimed.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke in view of Adachi (US 2020/0052530).
With respect to claim 1, Hanke discloses the pneumatic cylinder and sensor, as discussed above.  Adachi discloses an industrial wireless charging system (fig 1; par 27-43), comprising: 
a controller (100) that includes a wireless charging transmitter to wirelessly 15supply charging energy in a magnetic resonance manner (via antennas 12-n), and 
a sensor (200-n; par 32) that includes a wireless charging receiver to receive the charging energy (via antennas 32) and charge a battery (par 32) with the charging energy in a magnetic resonance manner.  
Adachi discloses that the wireless power is transmitted to an “industrial sensor” (par 32) and that the sensor may include a battery (par 32).  Hanke and Adachi are analogous because they are from the same field of endeavor, namely industrial sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hanke to have its wired sensor receive power wirelessly, as taught by Adachi.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.  Wired and wirelessly powered sensors are both known in the art and the skilled artisan would have been motivated to change one for the other. 
With respect to claim 3, Adachi discloses the wireless charging transmitter includes: 
a power transmitter (16) receiving DC power, converting the DC power into AC power, and transmitting the AC power (16 produces an AC output with a controllable frequency, it obviously does so by inputting/converting a DC power); 
sa power amplifier (14-n) amplifying and outputting the AC power; and 
a transmission antenna (12-2) wirelessly transmitting the AC power output from the power amplifier, and 
wherein the wireless charging receiver includes: 
a reception antenna (32) receiving the AC power from the transmission 10antenna; 
a power receiver (36) converting the AC power received from the reception antenna into DC power; 
a DC regulator (38, the “power feeder”) regulating the DC power received from the power receiver; and 
15a charger charging the battery with the DC power regulated by the DC regulator (38, the “power charger”).  
Adachi discloses the recites components of the controller (transmitter) and sensor (receiver).  Adachi’s oscillator obviously operates by inputting DC power.  While the oscillator is different than an inverter, the claim does note recite an inverter.  The language of claim 3 only broadly refers to converting DC power to AC power. This is what an oscillator does.  It uses a DC operating power (not shown in the figure, but obviously present) to energize its internal circuitry to produce an AC output with a controllable frequency.  This is the “conversion” of DC power to AC power.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanke in view of Qiu and Voss (US 2018/0343811).  Alternatively, claim 2 is rejected under §103 as being unpatentable over Hanke in view of Adachi and Voss.  
Hanke discloses a pneumatic position sensor, but does not expressly disclose that it is magnetic.  Voss discloses that magnetic position sensors are “frequently employed” (par 3). 
Hanke and Voss are analogous because they are from the same field of endeavor, namely position sensors for pneumatic cylinders.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hanke’s sensor to be magnetic, as taught by Voss.  The motivation for doing so would have been to utilize a commonly known sensor.
The modification of Hanke applies to both §103 rejections (citing Qiu as a secondary reference, and citing Adachi as a secondary reference).
Claim 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke in view of Adachi and Qiu.  
Adachi discloses the transmitter and receiver each include an antenna, but does not expressly disclose they include a coil winding.  Qiu discloses the wireless power transfer system (see art rejection of claim 1), wherein the transmitter (controller) and receiver (sensor) each include a coil winding (fig 1, items 36, 14).
Adachi and Qiu are analogous because they are from the same field of endeavor, namely wirelessly powered sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Adachi to include the Qiu coil windings.  The motivation for doing so would have been to the “obvious to try” rationale and the selection from a finite number of identified, predictable solutions, each with a reasonable expectation of success.  MPEP §2143(E).  There are a finite number of known and operable antenna shapes.  Qiu teaches that coil windings are already known in the art.  Thus, the skilled artisan would have looked to Qiu to find an operable antenna design. 
Alternatively, the teachings of Qiu would indicate to the skilled artisan that Adachi already includes such coil windings.  Adachi mentions antennas without describing their shape.  Coils are ubiquitous in wireless power transfer. 
With respect to claim 5, the combination discloses 
the wireless charging receiver further includes a receiver short-range wireless communication module (Qiu fig 1, item 56) receiving position information from the position sensor (disclosed by Hanke; corresponds to the Qui sensor 56), and 
wherein the receiver short-range wireless communication module allows power sto be supplied from the charger directly to the position sensor while the position information is received from the position sensor (see below) and allows power to be supplied from the charger to the battery while the position information is not received from the position sensor (see below).  
The claim is directed to a communication module.  That the communication module “allows” power flow between components does not explicitly require that power flow is controlled in a specific manner.  The Examiner notes that to “allow” a functionality is not the same as actually claiming the functionality itself.  Further support for this interpretation can be found in that the claim does not recite a controller (or equivalent) that senses the state of the sensor and controls a switch (or equivalent) to direct power in a specific manner.  
Because the combination does not prohibit the functionality recited in the claim, the Qiu communication module “allows” the functionalities to occur. 
Alternatively, if the sensor is producing data, then it is consuming power.  If it is consuming power, then it will obviously come from the battery or the receiving antenna.  If it is coming from the battery, then the battery cannot be charged and discharged simultaneously.  Therefore, it would be obvious that, while the sensor is producing data, wirelessly received power is provided directly to the sensor (and not recharging the battery).  Similarly, if the sensor is not operating, then the battery is obviously idle.  Any received power can obviously be added to the battery (because it is not discharging).
With respect to claim 6, Qiu discloses 
the wireless charging transmitter further includes a transmitter short- range wireless communication module (par 22, the transmitter has the same time of wireless communication module as the receiver) receiving battery charging information from the receiver short-range wireless communication module (par 25), and 
wherein the transmitter short-range wireless communication module stops the 15power transmitter from operating when the battery charging information received from the receiver short-range wireless communication module indicates that the battery is fully charged (par 25, “due to variations in operating conditions in system 8 such as [] desired power draw in device 10, wireless charging system performance will vary”).  
With respect to claim 7, Qiu discloses 20the transmitter short-range wireless communication module allows the power transmitter to operate when the battery charging information received from the receiver short-range wireless communication module indicates that the battery is not fully charged (par 25; when power draw is needed, the transmitter will respond).
The Examiner notes that claim 7 contains the same issue with “allows” as in claim 5.  That a communication module “allows” functionality to happen is not the same as explicitly reciting the control circuitry to actually carry out that functionality. 
With respect to claim 8, Qiu discloses that wireless power is transmitted as needed.  It would have been obvious that power is not needed (the battery is full) at a time when the controller outputs a control signal to the solenoid valve.  Further, it would have been obvious that the power is needed (the battery is not full and requires charging power) when the controller is not actively controlling the solenoid valve.
The “while” statements in claim 8 are interpreted as reciting coincidental events.  The claim does not explicitly recite a cause/effect.  The claim does not recite any type of sensor or functionality to actively detect when the controller is (or is not) operating the solenoid to then cause a specific response (stop power, enable power). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836